SEPARATE CONCURRING OPINION.
While I concur in the conclusions reached by my associate, who wrote the opinion in this case, on the ground that the case is decided upon the law as it has been heretofore declared by the Supreme and appellate courts of this State, still in the light of past events and in view of future possibilities I desire to give expression that I deem apropos to the principle involved.
In matters of preference the equities are involved. Therefore, if the prevailing practices that have characterized banking in the last *Page 353 
few years shall become established as custom and ripen into law then equity must relieve from the harsh mandate of the law as it is now declared.
If executive mandate, or if legislative act, whether state or municipal, can declare a moratorium or if bank officials can restrict payment with authority of law, then to the end that equity may be done, assets should so be impounded by trust as all creditors may share alike.
This court, however, is not in a position to say that the practices referred to has yet ripened into established custom and as equity follows the law we are compelled to concur.